ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-108, concluding that GEORGE JEFFREY MOELLER, a/k/a G. JEFFREY MOELLER, formerly of NEWARK, who was admitted to the bar of this State in 1978, and who has been suspended from the practice of law since October 4,2003, by Order of the Court filed on September 10, 2003, should be reprimanded for violating RPC 1.4(b) (failure to explain matter to extent necessary to permit client to make informed decisions regarding representation) and RPC 1.16(d) (failure to take reasonable steps to protect client’s interests upon withdrawal from representation), and good cause appearing;
It is ORDERED that GEORGE JEFFREY MOELLER, a/k/a G. JEFFREY MOELLER, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and continue to comply with Rule 1:20-20 dealing with suspended attorneys;
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.